Title: From Alexander Hamilton to James McHenry, 5 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York June 5. 1799
          
          The inclosed letter to Capt Henry speaks its own object. As his company was is ordered to march for this place Not knowing whether he may not be himself in Philadelphia nor whether his Company will have marched or not from Reading, I trouble you with it and request that you will have it forwarded according to circumstances. 
          With great respect I have the honor to be Sir Yr Obedt St
          The Secy of War
        